Exhibit 10.13

April 1, 2014

Chris Bowden, M.D.

736 Sequoia Valley Rd

Mill Valley

CA 94941

Dear Chris,

I am pleased to offer you the position of Chief Medical Officer at Agios
Pharmaceuticals, Inc. (the “Company”) reporting to David Schenkein, Chief
Executive Officer. This letter agreement (this “Offer Letter”) outlines the
terms and conditions of your employment. You will receive a semi-monthly salary
of $16,458.34 which is equivalent to $395,000.16 annually.

You will also receive a one-time payment in the amount of $120,000.00. This
payment will be made as part of the normal semi-monthly payroll after 30 days of
employment. In addition, upon the later of one year of service or your
relocation to MA, you will receive another one-time payment in the amount of
$150,000.00. This payment will also be made as a part of the normal semi-monthly
payroll assuming you are an employee in good standing at the time of payment. If
you voluntarily leave the Company within 18 months of receiving either payment
you will be required to repay the full amount(s). All payments will be subject
to legally required tax withholdings.

You will be eligible for our Bonus Program. If the Company meets or exceeds its
annual goals, a pool will be established for employees which will be subject to
approval by the Board of Directors. This pool will be allocated according to
level and annual review rating. Your individual payment may be pro-rated based
on the amount of time you worked at Agios in the prior calendar year.

You will be granted a stock option to purchase 120,000 shares of the Company’s
common stock, subject to approval by our Board of Directors or their designated
representative. The stock option exercise price will be the closing price of
AGIO stock on the date of grant and will be subject to the standard terms and
conditions of the Company 2013 Stock Incentive Plan (the “Plan”). The option
will vest over four years at the rate of 25% after twelve months of full time
active employment and then an additional 1/48th for each additional month of
full time active employment after your first anniversary date until after four
full years when the option is fully vested. A copy of the Plan will be provided
to you along with a Stock Option Grant Letter after the option grant has been
approved.

Upon a Change of Control (as defined below), the vesting of the options,
restricted stock and/or other stock-based equity awards held by you
(collectively “Shares”) shall be accelerated in part, such that 75% of the then
unvested Shares shall immediately vest. The remaining 25%



--------------------------------------------------------------------------------

of the unvested Shares shall vest according to the schedule (i.e., with fewer
Shares vesting over the same time period) set forth in the applicable stock
option agreement, restricted stock agreement or other similar equity agreement
(collecively, “Equity Agreements”). If, upon or within 18-months following a
Change of Control, your employment is terminated by the Company without Cause
(as defined below) or by you for Good Reason (as defined below), the vesting of
your Shares shall accelerate in full, such that all of your Shares shall
immediately vest as of the date of such termination of emloyment. For purposes
of this Offer Letter, “Change of Control” shall mean the sale of all or
substantially all of the outstanding shares of capital stock, assets or business
of the Company, by merger, consolidation, sale of assets or otherwise (other
than a transaction in which all or substantially all of the individuals and
entities who were beneficial owners of the capital stock of the Company
immediately prior to such transaction beneficially own, directly or indirectly,
more than 50% of the outstanding securities (on an as-converted to common stock
basis) entitled to vote generally in the election of directors of the
(i) resulting, surviving or acquiring corporation in such transaction in the
case of a merger, consolidation or sale of outstanding shares, or (ii) acquiring
corporation in the case of a sale of assets).

You will be eligible to participate in all of the Company’s benefits plans,
which include Medical and Dental Insurance Programs, Flexible Spending Program
for medical and daycare expenses, Life Insurance, AD&D, and Short and Long Term
Disability Plans, and 401(k). The Company pays for 90% of the cost of the HMO
medical plan and 85% of the PPO plan. It pays for 90% of the cost of the dental
plan and will pay the full cost of Life and AD&D insurance as well as Short and
Long Term Disability plans. You will accrue three weeks paid vacation each year
and receive 11 paid holidays annually in accordance with the Company holiday
schedule.

The offer of employment is contingent upon your signing the Company’s standard
Forms of Agreement Regarding Inventions, Confidentiality and Non-Competition
(Copy attached) and I-9 Employment Verification Form. You will be required to
submit documentation that establishes identity and employment eligibility in
accordance with the US Immigration and Naturalization requirements. If there are
any other agreements of any type that you are aware of which may impact or limit
your ability to perform your job at the Company, please let us know as soon as
possible.

This Offer Letter is not intended to create or constitute an employment
agreement or contract between you and the Company. It is also important for you
to understand that Massachusetts is an “at will” employment state. This means
that you will have the right to terminate your employment relationship with the
Company at any time for any reason. Similarly, the Company will have the right
to terminate its employment relationship with you at any time for any reason.

Without otherwise limiting the “at-will” nature of your employment, in the event
your employment is terminated at any time by the Company without Cause or by you
for Good Reason (a) the Company will continue to pay you your then-current base
salary payable in accordance with the Company’s regular payroll practice for a
period of twelve (12) months commencing on the Payment Date (as defined below),
(b) you will receive your annual incentive bonus to the extent otherwise payable
during such 12-month period payable in a



--------------------------------------------------------------------------------

lump sum when annual incentive bonuses are paid to other members of senior
management of the Company but, in any event, no later than March 15 of the year
following the year in which the Board of Directors (or its designee) approves
the payment of such bonuses to members of senior management of the Company,
(c) you will be entitled to 12 months of continuation of health and dental
insurance consistent with the current plans provided by the Company and payable
in accordance with the Company’s regular payroll practice with respect to
benefits and (d) if such termination occurs prior to a Change of Control, the
vesting of your Shares shall be accelerated in part, such that a number of
Shares equal to 25% of the original number of Shares subject to each of your
Equity Agreements shall immediately vest (or if the number of unvested Shares
subject to any such Equity Agreement is less than 25% of the original award
subject to such Equity Agreement, then all remaining unvested Shares subject to
such Equity Agreement shall immediately become fully vested). No severance
payments or acceleration of vesting shall be paid under this Offer Letter unless
you first execute and do not revoke a waiver and release within 45 days
following the date of termination, which provides for a release of any and all
claims that you have or might have against the Company. The severance payments
and acceleration of vesting shall be paid or commence on the first payroll
period following the date the waiver and release becomes effective (the “Payment
Date”). Notwithstanding the foregoing, if the 45th day following the date of
termination occurs in the calendar year following the calendar year of the
termination, then the Payment Date shall be no earlier than January 1 of such
subsequent calendar year.

For the purposes of this Offer Letter, the Company shall have “Cause” for
termination upon: (a) a finding by the Company’s Board of Directors, in its
reasonable discretion, that you have engaged in dishonesty, misconduct or gross
negligence; (b) the conviction of you, or the entry of a pleading of guilty or
nolo contendere by you to, any crime involving moral turpitude or any felony; or
(c) a material breach of any agreement between you and the Company.

For purposes of this Offer Letter, “Good Reason” shall mean the occurrence of
any of the following events without your prior written consent:

(a) a material diminution in your base compensation;

(b) a material diminution in your authority, duties or responsibilities (this
determination will include an analysis of whether you maintain at least the same
level, scope and type of duties and responsibilities with respect to the
management, strategy, operations and business of the Company); or

(c) a material change in geographic location at which you perform services (if
your new one-way commute is more than thirty five (35) miles greater than your
one-way commute prior to the change in your principal work location, regardless
of whether you receive an offer of relocation benefits, such change shall be
deemed material hereunder);

provided, however, that no such event or condition shall constitute Good Reason
unless (x) you give the Company a written notice of termination for Good Reason
not more than 30 days after the initial existence of the condition, (y) the
grounds for termination (if susceptible to correction) are not corrected by the
Company within 30 days of its receipt of such notice and (z) your termination of
employment occurs within two months following the Company’s receipt of such
notice.



--------------------------------------------------------------------------------

Any severance payments or benefits provided to you pursuant to this Offer Letter
shall begin only after the date of your “separation from service” (within the
meaning of Section 409A of the Internal Revenue Code of 1986 (as amended or
replaced) (the “Code”), which occurs on or after date of the termination of your
employment, and shall be subject to the following provisions:

(i) It is intended that each installment of the severance payments and benefits
shall be treated as a separate “payment” for purposes of Section 409A of the
Code. Neither the Company nor you shall have the right to accelerate or defer
the delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A.

(ii) If, as of the date of your “separation from service” from the Company, you
are not a “specified employee” (within the meaning of Section 409A), then each
installment of the severance and benefits payments shall be made on the dates
and terms set forth in this Offer Letter.

(iii) If, as of the date of your “separation from service” from the Company, you
are a “specified employee” (within the meaning of Section 409A), then:

(A) Each installment of the severance payments and benefits, that, in accordance
with the dates and terms set forth in this Offer Letter, will in all
circumstances, regardless of when the “separation from service” occurs, be paid
within the short-term deferral period (as defined under Section 409A) shall be
treated as a “short-term deferral” within the meaning of Treasury Regulation
Section 1.409A-l(b)(4) to the maximum extent permissible under Section 409A and
shall be made on the dates and terms set forth in this Offer Letter; and

(B) Each installment of the severance payments and benefits that is not
described in clause (iii)(A) above and that would, absent this clause (B), be
paid within the six-month period following your “separation from service” from
the Company shall not be paid until the date that is six months and one day
after such “separation from service” (or, if earlier, your death), with any such
installments that are required to be delayed being accumulated during the
six-month period and paid in a lump sum on the date that is six months and one
day following your “separation from service” and any subsequent installments, if
any, being paid in accordance with the dates and terms set forth in this Offer
Letter; provided, however, that the preceding provisions of this clause
(B) shall not apply to any installment of severance payments and benefits if and
to the maximum extent that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-l(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that



--------------------------------------------------------------------------------

qualify for the exception under Treasury Regulation Section 1.409A-1 (b)(9)(iii)
must be paid no later than the last day of your second taxable year following
the taxable year in which the “separation from service” occurs.

(iv) The determination of whether and when your “separation from service” from
the Company has occurred shall be made in a manner consistent with, and based on
the presumptions set forth in, Treasury Regulation Section 1.409A-I(h). Solely
for purposes of this paragraph (iv), “Company” shall include all persons with
whom the Company would be considered a single employer under Section 414(b) and
414(c)of the Code.

(v) All reimbursements and in-kind benefits provided under this Offer Letter
shall be made or provided in accordance with the requirements of Section 409A to
the extent that such reimbursements or in-kind benefits are subject to
Section 409A, including, where applicable, the requirements that (i) any
reimbursement is for expenses incurred during your lifetime (or during a shorter
period of time specified in this Offer Letter), (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursement
of an eligible expense will be made on or before the last day of the calendar
year following the year in which the expense is incurred and (iv) the right to
reimbursement is not subject to set off or liquidation or exchange for any other
benefit.

(vi) Notwithstanding any other provision of this Offer Letter, the Company shall
have no liability to you or to any other person if any provisions of this Offer
Letter that are intended to be exempt from or compliant with Section 409A are
not so exempt or compliant.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

I am very excited about having you join our team and I anticipate that you will
make many important contributions to our Company and strategic mission. Please
acknowledge your agreement to the foregoing terms and conditions of your
employment by returning a signed copy of this Offer Letter. This offer will
remain open until April 18, 2014.

Best regards,

 

/s/ J. Duncan Higgons J. Duncan Higgons Chief Operating Officer Agios
Pharmaceuticals, Inc.

I accept this offer of employment with Agios Pharmaceuticals Inc. and will begin
work on:

May 14, 2014.

Signature:

 

/s/ Chris Bowden

      April 4, 2014    Chris Bowden       Date   